RESTRICTED SHARE AWARD AGREEMENT

UNDER THE GABLES RESIDENTIAL TRUST FOURTH AMENDED AND RESTATED

1994 SHARE OPTION AND INCENTIVE PLAN







Name of Grantee:                   [NAME]

Number of Shares:                 [NUMBER]

Grant Date:                             January 16,  2004

Final Acceptance Date:          March 16, 2004 (60 days after Grant Date)





      Pursuant to Gables Residential Trust Fourth Amended and Restated 1994
Share Option and Incentive Plan (as the same may be hereafter amended, the
“Plan”), and in accordance with authority granted to the undersigned officer
pursuant to a duly adopted resolution of the Committee (as defined in Section 2
of the Plan), Gables Residential Trust (the “Company”) hereby grants a
Restricted Share Award (an “Award”) to the Grantee named above.



      1.   Acceptance of Award.       The Grantee shall have no rights with
respect to this Award unless he or she shall have accepted this Award prior to
the close of business on the Final Acceptance Date specified above by signing
and delivering to the Company a copy of this Award Agreement.



      2.   Issuance of Shares.          The Company shall issue the number of
Shares set forth above (the “Shares”) as of the Grant Date set forth above. 
Effective on the Grant Date, (i) the Shares that vest immediately pursuant to
Paragraph 4 shall be issued and held by the Company’s transfer agent in book
entry form in an unrestricted account, (ii) the remaining Restricted Shares, as
set forth in Paragraph 3 and Paragraph 4, shall be issued and held by the
Company’s transfer agent in book entry form in a restricted account, and (iii)
the Grantee’s name shall be entered as the shareholder of record on the books of
the Company with respect to all of the Shares. Thereupon, the Grantee shall have
all the rights of a shareholder with respect to the Shares, including voting and
dividend rights, subject, however, to the restrictions and conditions specified
in Paragraph 3 below.



 3. Restrictions and Conditions. 



(a)  As set forth in Paragraph 4, upon receipt of Shares hereunder,
three-fourths of such Shares shall be Restricted Shares that are subject to the
restrictions set forth in this Paragraph 3. Such Shares shall remain Restricted
Shares until such Shares vest pursuant to this Paragraph 3 or Paragraph 4. The
balance of such Shares are unrestricted and shall be deemed vested on the date
of issuance.



            (b)  As set forth in Paragraph 2, the book entries representing the
Restricted Shares shall bear an appropriate legend, as determined by the
Committee in its sole discretion, to the effect that such shares are subject to
restrictions as set forth herein until such time that such shares vest pursuant
to this Paragraph 3 or Paragraph 4.


            (c)  Restricted Shares granted herein may not be sold, assigned,
transferred, pledged or
otherwise encumbered or disposed of by the Grantee prior to vesting.



            (d)  If, prior to vesting of the Restricted Shares granted herein,
the Grantee’s employment with the Company and its Subsidiaries is voluntarily or
involuntarily terminated, any unvested Restricted Shares held by the Company for
the benefit of the Grantee at the time of such termination shall be
automatically forfeited to the Company from the Grantee or the Grantee’s legal
representative.

 



4.   Vesting of Restricted Shares.



(a)  Upon issuance of the Shares in accordance with Paragraph 2, «shares» of
such Shares (such amount being equal to one-fourth of the total number of Shares
granted herein) shall be immediately vested and unrestricted, and the remainder
shall be restricted and shall vest in accordance with the following schedule:

Vesting Date

Fraction of
Restricted Shares Vesting

Number of
Restricted Shares Vesting

January 1, 2005

1/4 of Total Shares

  January 1, 2006

1/4 of Total Shares

  January 1, 2007

1/4 of Total Shares

 

provided, however, that the Committee may at any time accelerate, waive or,
subject to Section 10 of the Plan, amend the vesting schedule specified in this
Paragraph 4. Subsequent to any Vesting Date or Dates set forth above, the Shares
on which all restrictions and conditions have lapsed shall no longer be deemed
Restricted Shares.



If (i) the Grantee’s employment with the Company and its Subsidiaries is
involuntarily terminated due to death or Disability (as defined in Section 1 of
the Plan), or (ii) there is a Change of Control of the Company (as defined in
Section 12 of the Plan), any restrictions and conditions on Restricted Shares
shall be deemed waived by the Committee and such shares shall automatically
become fully vested.



5.   Dividends.       Dividends on Restricted Shares shall be paid immediately
to the Grantee.



6.   Incorporation of Plan.        Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan unless a different meaning is specified herein.



7.   Transferability.      This Agreement is personal to the Grantee, is
non-assignable, and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.



8.   Tax Withholding.   The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Committee
for payment of any federal, state and local taxes required by law to be withheld
on account of such taxable event.







9.  Miscellaneous.



(a)  Notice hereunder shall be given to the Company at its principal place of
business and shall be given to the Grantee at the address set forth below or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.



(b)  This Agreement does not confer upon the Grantee any rights with respect to
continuance of employment by the Company or any Subsidiary.

(c)  Pursuant to Section 10 of the Plan, the Committee may, at any time, amend
or cancel any portion of this Award, but no such action may be taken which
adversely affects the Grantee’s rights under this Agreement without the
Grantee’s consent.

 

 





GABLES RESIDENTIAL TRUST







                                                                                   
By: __________________________

                                                                                         
Chris D. Wheeler
                                                                                         
Chief Executive Officer

























































The foregoing Agreement is hereby accepted and the terms and conditions thereof
agreed to by the undersigned.





Dated:    ________________________                    
______________________________________

                                                                                   
Grantee’s signature





                                                                                   
Grantee’s name and address:





                                                                                   
______________________________________





                                                                                   
______________________________________ 





                                                                                   
______________________________________ 





                                                                                   
______________________________________















